Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kelvin Varghese on May 10, 2022.

The application has been amended as follows: 
1. 	(Currently amended) A sensing system, comprising:
a patient interface module (PIM) communicatively disposed between a processing system and a sensing device configured to be positioned within a body of a patient, the PIM comprising a transmitter, an analog to digital converter (ADC), a communication device, and a power source, 
wherein, in an operating mode, the power source is configured to power the PIM to transmit and receive signals associated with at least one of the sensing device or the processing system, 
wherein, in a charging mode, the power source is configured to be recharged by a wireless charging system,
wherein, in the operating mode, the PIM is configured to:
transmit, with the transmitter, a first signal to the sensing device;
receive a measurement signal associated with the first signal from the sensing device such that the sensing device obtains the measurement signal from the body of the patient and the PIM is different than the sensing device;
digitize the measurement signal with the ADC; and
transmit the digitized measurement signal to the processing system wirelessly via the communication device, 
wherein, in the charging mode, the PIM is prevented from transmitting or receiving the signals such that the sensing device and the processing system do not operate with the PIM while the PIM is in the charging mode, 
wherein the sensing device is an intraluminal ultrasound device configured to be positioned within a body lumen of the patient, and
wherein the measurement signal is ultrasound echo signal.

2. 	(Canceled)

3. 	(Currently amended) The system of claim [[2]] 1, wherein the processing system is configured to generate an intraluminal ultrasound image representative of the ultrasound echo signal and to display the intraluminal ultrasound image on a display device in communication with the processing system. 

4. 	(Previously presented) The system of claim 1, wherein the power source comprises a rechargeable battery disposed within the PIM and a Qi inductive charging base. 

5. 	(Previously presented) The system of claim 4, wherein the PIM does not transmit or receive the signals when connected to the Qi inductive charging base. 

6. 	(Previously presented) The system of claim 4, wherein the PIM comprises a switch that prevents receiving or sending the signals with the PIM when is connected to the Qi inductive charging base.

7. 	(Currently amended) The system of claim 1, wherein the PIM is further configured to be selectively powered by a charging cable.

8. 	(Previously presented) The system of claim 1, wherein the PIM further comprises a controller in communication with the transmitter, the ADC, and the communication device. 

9. 	(Original) The system of claim 8, wherein the controller is a field-programmable gate array (FPGA).

10. 	(Currently amended) The system of claim [[2]] 1, wherein the intraluminal ultrasound device comprises:
a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and
an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating.

11. 	(Currently amended) The system of claim [[2]] 1, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel.

12. 	(Currently amended) The system of claim [[2]] 1, wherein the ultrasound echo signal travels on a differential signal path to the ADC within the PIM.

13. 	(Original) The system of claim 12, wherein the differential signal path comprises one or more amplifiers and bandpass filters.

14. 	(Currently amended) A sensing method, comprising:
 providing a patient interface module (PIM) communicatively disposed between a sensing device and a processing system, wherein the PIM comprises a power source,
in an operating mode: 
powering, using the power source, the PIM to transmit and receive signals associated with at least one of the sensing device or the processing system, 
controlling, using a transmitter of the PIM, the sensing device by transmitting a first signal to the sensing device when positioned within a body of a patient;
receiving, with PIM, a measurement signal associated with the first signal from the sensing device such that the sensing device obtains the measurement signal from the body of the patient and the PIM is different than the sensing device;
digitizing the measurement signal with an analog to digital converter (ADC) in the PIM; and
transmitting the digitized measurement signal to the processing system via a wireless communication device; and
in a charging mode:
recharging the power source using a wireless charging system; and 
preventing the PIM from transmitting or receiving the signals such that the sensing device and the processing system do not operate with the PIM while the PIM is in the charging mode,
wherein the sensing device is an intraluminal ultrasound device configured to be positioned within a body lumen of the patient, and
wherein the measurement signal is ultrasound echo signal.	

15.	(Canceled)

16. 	(Currently amended) The method of claim [[15]] 14, further comprising displaying, with a display device in communication with the processing system, an intraluminal ultrasound image representative of the ultrasound echo signal. 

17. 	(Original) The method of claim 16, further comprising formatting, by the PIM, the ultrasound echo signal according to an image display format of the display device.

18. 	(Previously presented) The method of claim 14, wherein the power source comprises a rechargeable battery disposed within the PIM and a Qi inductive charging base. 

19. 	(Previously presented) The method of claim 18, further comprising preventing the transmission of the signals by the PIM when the PIM is connected to the Qi inductive charging base. 

20. 	(Currently amended) The method of claim [[15]] 14, further comprising transmitting the ultrasound echo signals signal along a differential signal path to the ADC within the PIM.

21. 	(Currently amended) The method of claim [[15]] 14, wherein the intraluminal ultrasound device comprises:
a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion; and
an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating.

22. 	(Currently amended) The method of claim [[15]] 14, wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel.

REASONS FOR ALLOWANCE
Claims 1, 3-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The applicant amended the independent claims 1 and 14 to specify “the sensing device is an intraluminal ultrasound device”, “in a charging mode, the power source is configured to be recharged by a wireless charging system”, and “in the charging mode, the PIM is prevented from transmitting or receiving the signals such that the sensing device and the processing system do not operate with the PIM while the PIM is in the charging mode”. 
	The closest prior art found to teach these limitations was Kurokawa (US 20130109973 A1, published May 2, 2013), which talks about having a power source (Fig. 1) powering the PIM (Fig. 1A, ultrasonic diagnostic apparatus 11) to transmit/receive signals associated with the sensing device (Fig. 1A, probe 1A) (see para. 0071 – “...the controller 111 determines that the ultrasonic probe 1a becomes usable, and activates the transmitting/receiving circuit 112 and also controls the probe switching circuit 115 so as to communicate with the ultrasonic probe 1A.”), but Kurokawa does not explicitly teach the power source (power source unit 117) of the PIM (ultrasonic diagnostic apparatus 11) being recharged by a wireless charging system. Kurokawa instead teaches the power source (Fig. 1B, battery 1a2) of the sensing device (Fig. 1B, probe 1A) being recharged by a wireless charging system (Fig. 1B, charger 1aC). Kurokawa also does not explicitly teach where the sensing device (Fig. 1B, probe 1A) is an intraluminal ultrasound device.
	Another prior art found was Kennedy et al. (US 20150347744 A1, published December 3, 2015), which talks about (Fig. 3) an intravascular device 110 (sensing device) communicating with the PIM 250 via a connector 150, and the PIM 250 also communicating with the computing device 210 (processing system) of the clinical system 200. 
Kennedy also talks about the PIM is prevented from transmitting or receiving the signals such that the sensing device and the processing system do not operate with the PIM while in the charging mode (Fig. 3; see para. 0035 – “…the charge storage component 180 can be configured to supplement or replace the power provided to the intravascular device by the clinical system 200 and/or the PIM 250.…the charge storage component 180 can provide power to the processing component 160 and/or the memory component 170 while the intravascular device 110 is not in communication with the clinical system 200.” Where the sensing device (intravascular device 110) is not communication with the clinical system 200 (processing system), which means the PIM 250 is not transmitting/receiving signals while the intravascular device 110 (sensing device) is being charged by the PIM 250), but does not explicitly teach the power source of the PIM being recharged by a wireless charging system. 
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 0052-0053).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793